DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1-4 anticipated by Kwak et al. has been repeated as previously made in office action 8/31/22.
Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Kwak clearly does not provide any teaching or suggestion of "a battery case that accommodates an electrode body, wherein the battery case is configured of a substantially U-shaped case body that has a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having, as one side thereof, a long side of the rectangular bottom surface and facing each other; and a substantially U-shaped lid body having an upper lid facing the bottom surface and a pair of short side surfaces provided integrally with the upper lid and interposed between the pair of long side surfaces and facing each other; the electrode body is attached to the lid body; the case body and the lid are joined to each other to form a state in which the electrode body is accommodated inside the battery case," as included in independent claim 1, Kwak discloses a hexahedral battery (figure 1 number 170) case that accommodates the electrode body, wherein the battery case is configured of a substantially U-shaped case body that has a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having, as one side thereof, a long side of the rectangular bottom surface and facing each other and a substantially U-shaped lid body having an upper lid facing the bottom surface and a pair of short side surfaces provided integrally with the upper lid and interposed between the pair of long side surfaces and facing each other (figure 1 number 141,142); the electrode body is attached to the lid body; the case body and the lid are joined to each other to form a state in which the electrode body is accommodated inside the battery case (figure 1).
Applicant argues that Kwak’s battery case is not configured of substantially U shaped case body however applicant defines a U shaped case body as having a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having as one side thereof, a long side of the rectangular bottom surface and facing each other and Kwak discloses a U shaped case body having a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having as one side thereof, a long side of the rectangular bottom surface and facing each other (figure 1 number 170). Applicant can clarify U shaped case body as consisting only a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having as one side thereof, a long side of the rectangular bottom surface and facing each other.
Applicant argues that Kwak fail to disclose a substantially U-shaped lid body having an upper lid facing the bottom surface and a pair of short side surfaces provided integrally with the upper lid and interposed between the pair of long side surfaces and facing each other the electrode body is attached to the lid body. Kwak discloses that cover 141 and 142 is U shaped as shown in figure 1 and covers the outer surface of the cell 110.  Applicant argues that Kwak fail to disclose the case body and the lid are joined to each other to form a state in which the electrode body is accommodated inside the battery case, Kwak does disclose the case body (170) and the lid (141,142) are joined together (figure 2) to form a state in which the electrode body is accommodated inside the battery case (figure 2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724